DETAILED ACTION

This action is in response to the amendment filed on 6/6/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application(s), Application No(s). 15/609,205 and 62/343,757, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application(s) do not disclose at least the limitations in claims 7, 11, and 16 of: “printing a color layer on top of the three-dimensional structure”, “and then printing a color layer on the three-dimensional structure using a color image”, and “wherein some of the structural print material printed in each printed region flow across boundaries between the plurality of printed regions, such that the resulting three-dimensional structure has smooth edges or slopes at the boundaries between the printed regions” so that claims 7, 11, and 16 are not entitled to the benefit of the prior application(s) (and thus, the effective filing date of claims 7, 11, and 16 is 3/19/20).

Claim Rejections - 35 USC § 112
Claims 1, 2, 5-8, and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 requires “each spot percentage corresponds to a print layer thickness for the associated printed region of the three-dimensional structure”.  Amended claim 1 further requires “for each printed region, determining the print layer thickness for that printed region based on the spot percentage for that printed region and a number of layers of structural print material to be printed, wherein the number is plural” wherein this limitation is unclear and confusing as amended claim 1 previously requires for each printed region, the print layer thickness for that printed region is based on the spot percentage for that printed region, i.e. “each spot percentage corresponds to a print layer thickness for the associated printed region of the three-dimensional structure”, and not also somehow based on a number of layers of structural print material to be printed, wherein the number is plural.  It is suggested claim 1 is amended as follows to overcome this rejection:
in claim 1, line 14 delete “for each printed region, determining the print layer thickness for that printed region based on the spot percentage for that printed region and a number of layers of structural print material to be printed, wherein the number is plural”;
in claim 1, line 17 delete “the determined print layer thicknesses” and insert therein - - the print layer thicknesses - -; and
in claim 1, line 19 delete “the plural number of layers of a structural print material” and insert therein - - a plural number of layers of a structural print material - -.  This is the interpretation given the claim for purposes of examination.
Claim 13 recites the limitation “the determined spot percentages” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to delete “determined” to overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (U.S. Patent Application Publication 2017/0341304).
Miller discloses a method of printing a three-dimensional structure, comprising: receiving a file (Paragraphs 0026, 0052, 0065, and 00107) indicating a plurality of printed regions of a three-dimensional structure to be printed and a plurality of spot percentages of a selected spot color, with each printed region being associated with a spot percentage, wherein the spot percentages are selected from a range of incremental percentages from 0% to100%, and wherein each spot percentage corresponds to a print layer thickness for the associated printed region of the three-dimensional structure (Paragraphs 0098 and 0099 and Figure 16); determining a layer thickness profile comprising the print layer thicknesses for each of the plurality of printed regions across the three-dimensional structure; successively printing a plural number of layers of a structural print material in the printed regions on a substrate to build up to the three-dimensional structure (Figure 18 and Paragraph 0100 along with Figure 14 and Paragraph 0094), wherein each of the layers has the same layer thickness profile across the plurality of printed regions, such that, for each printed region of the resulting three-dimensional structure, each layer of deposited structural print material is equal in thickness, while overall structural heights for the plurality of printed regions vary across the three-dimensional structure; and wherein each of the printed regions of the printed three-dimensional structure contains the same number of layers of the structural print material.
Regarding claim 7, Miller teaches printing a color layer on top of the three-dimensional structure (Paragraphs 0078-0080).
Regarding claim 11, Miller teaches wherein the received file comprises a monochromatic image comprising a plurality of pixels that correspond to the plurality of printed regions, wherein each pixel comprises a shade of the selected spot color, wherein the shade of each pixel corresponds to the spot percentage for the respective printed region, wherein the thickness profile for each layer of structural print material is based on the monochromatic image, wherein printing the three-dimensional structure comprises printing the number of layers of structural print material based on the monochromatic image, and then printing a color layer on the three-dimensional structure using a color image (Paragraphs 0055, 0066, 0078-0080, and 0107).

Claim Rejections - 35 USC § 103
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Van De Vrie et al. (U.S. Patent Application Publication 2015/0093544).
Miller is described above in full detail.  Miller does not expressly teach some of the structural print material printed in each printed region flow across boundaries between the plurality of printed regions, such that the resulting three-dimensional structure has smooth edges or slopes at the boundaries between the printed regions.  It is known in the same art the ink, i.e. the printed structural print material, comprises a certain viscosity wherein adjacent positioned droplets merge with each other as taught by Van De Vrie (Paragraph0040) wherein the merging in combination with any additional targeted compensation material as may be needed results in the three-dimensional structure having smooth edges or slopes as also taught by Van De Vrie (Paragraphs 0040 and 0041).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at least some of the structural print material printed in each printed region as taught by Miller flow across boundaries between the plurality of printed regions so that the material merges with each other and further such that with application of any additional targeted compensation material as may be needed the resulting three-dimensional structure has smooth edges or slopes at the boundaries between the printed regions as suggested Van De Vrie.

Double Patenting
Claims 1, 2, 5-8, and 10-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-11, and 15-19 of copending Application No. 16/722,498.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8, 10-11, and 15-19 of copending Application No. 16/722,498 fully encompass claims 1, 2, 5-8, and 10-19 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1, 2, 5, 6, 8, 10, 12-15, and 17-19 would be allowable if rewritten or amended as suggested above to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action AND the double patenting rejection overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or suggest a method of printing a three-dimensional structure as claimed and including receiving a file indicating a plurality of printed regions of a three-dimensional structure to be printed and a plurality of spot percentages of a selected spot color, with each printed region being associated with a spot percentage wherein each spot percentage corresponds to a print layer thickness for the associated printed region of the three-dimensional structure and successively printing a plural number of layers of a structural print material in the printed regions on a substrate to build up to the three-dimensional structure such that, for each printed region of the resulting three-dimensional structure, each layer of deposited structural print material is equal in thickness and wherein each of the printed regions of the printed three-dimensional structure contains the same number of layers of the structural print material.

Response to Arguments
Applicant's arguments filed 6/6/22 have been fully considered. 
In view of the amendment filed 6/6/22 the previous objection regarding the priority of claims 1, 2, 5, 6, 8, 10, 12-15, and 17-19 and the rejections of these claims as set forth in the Office action mailed 2/11/22 are withdrawn.  The amendments to claim 1 are considered disclosed in the instant specification in Figures 10-16, 23, and 25 and Paragraphs 0036, 0066, 0084, 0086, 0087, 0095, 00117-00119, 00126, and 00127 of the instant specification (wherein claims 1, 2, 5, 6, 8, 10, 12-15, and 17-19 are entitled to the benefit of the prior application(s)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746